United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-3999
                                   ___________

Reginald R. Early,                      *
                                        *
                   Appellant,           *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the Eastern
J. Blankenship, Disciplinary Hearing    * District of Arkansas.
Officer, Arkansas Department of         *
Correction; M. D. Reed, Warden,         *      [UNPUBLISHED]
Cummins Unit, Arkansas Department       *
of Correction,                          *
                                        *
                   Appellees.           *
                                   ___________

                             Submitted: July 11, 2000

                                  Filed: July 21, 2000
                                   ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Reginald R. Early filed a 42 U.S.C. § 1983 action against the Disciplinary
Hearing Officer and the Warden of the Arkansas Department of Corrections Cummins
Unit, claiming the officers failed to give Early adequate notice of the disciplinary
proceedings against him in violation of due process. The district court dismissed
Early's suit for failure to state a claim and Early appeals. Even though Early claims
damages, rather than earlier release, a judgment in favor of Early "would necessarily
imply the invalidity of [the] disciplinary result lengthening [Early's] prison sentence,"
Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir. 1996); accord Heck v. Humphrey, 512
U.S. 477, 487 (1994), and Early cannot "use a suit for damages to avoid established
procedures, like habeas corpus, for challenging the lawfulness of the fact or length of
confinement," Sheldon, 83 F.3d at 233. Thus Early cannot bring a § 1983 action
challenging the results of the disciplinary proceeding until a state or a federal habeas
court has invalidated the disciplinary ruling. See id.; accord Heck, 512 U.S. at 487.
The district court properly dismissed Early's § 1983 action. Early's motion for
appointment of counsel is denied. We affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-